Citation Nr: 0215048	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  96-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (claimed as stomach problems due to undiagnosed 
illness).

2.  Entitlement to service connection for a chronic 
disability manifested by short-term memory loss as resulting 
from an undiagnosed illness.

3.  Entitlement to service connection for a chronic 
disability manifested by joint and bone pain as resulting 
from an undiagnosed illness.

4.  Entitlement to service connection for a chronic 
disability of a lung condition with shortness of breath as 
resulting from an undiagnosed illness.

5.  Entitlement to service connection for a chronic 
disability manifested by fatigue as resulting from an 
undiagnosed illness.



REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty for training from June to 
November 1988 and on active duty from May 1989 to February 
1992, including service in the Southwest Asia theater of 
operations during Desert Storm in the Persian Gulf War (PGW) 
as indicated by her Southwest Asia Service Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Board remanded the case for additional 
development in May 1998.  The case has been returned to the 
Board.

Information of record from the VA Medical Center (VAMC) dated 
in September 1998 indicates that the veteran withdrew her 
claims.  However, there is no written statement of record 
from the veteran withdrawing her claims and she did not 
respond to a December 1998 VA letter requesting the status of 
her claims.  As the issues have not been withdrawn, they 
remain before the Board on appeal.



FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.  

2.  Irritable bowel syndrome has been diagnosed.

3.  There are no objective indications of chronic disability 
manifested by short-term memory loss.

4.  There are no objective indications of chronic disability 
manifested by joint and bone pain.

5.  There are no objective indications of chronic disability 
manifested by shortness of breath.

6.  There are no objective indications of chronic disability 
manifested by fatigue, nor is a diagnosis of chronic fatigue 
syndrome of record.


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome is a qualifying chronic 
disability which is presumed to have been incurred as a 
result of service in the Persian Gulf.  38 U.S.C.A.§§ 1117, 
5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).

2.  Short-term memory loss was not incurred in or aggravated 
by service, nor was it due to an undiagnosed illness.  38 
U.S.C.A.§§ 1117, 5103, 5103A, 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.303, 3.317 (2002).

3.  A disability manifested by joint and bone pain was not 
incurred in or aggravated by service, nor was it due to an 
undiagnosed illness.  38 U.S.C.A.§§ 1117, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

4.  Lung condition with shortness of breath was not incurred 
in or aggravated by service, nor was it due to an undiagnosed 
illness.  38 U.S.C.A.§§ 1117, 5103, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

5.  Fatigue was not incurred in or aggravated by service, nor 
was it due to an undiagnosed illness.  38 U.S.C.A.§§ 1117, 
5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.  She claims that she 
currently suffers chronic diarrhea, short-term memory loss, 
joint and bone pain, lung condition with shortness of breath, 
and fatigue as a result of an undiagnosed illness stemming 
from her service in the Persian Gulf.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2002).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103 (Dec. 27, 2001).  This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of § 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest- (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(2) For purposes of this subsection, the 
term 'qualifying chronic disability' 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms. 
	(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: (1) Fatigue. (2) Unexplained 
rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle pain. 
(5) Joint pain. (6) Neurological signs 
and symptoms. (7) Neuropsychological 
signs or symptoms. (8) Signs or symptoms 
involving the upper or lower respiratory 
system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) 
Cardiovascular signs or symptoms. (12) 
Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  These statutory 
amendments are effective from March 1, 2002.  38 U.S.C.A. 
§§ 1117, 1118 (Effective and Applicability Provisions) (West 
Supp. 2002).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of  the appellant's own willful misconduct or the 
abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317 (2002).

The record reveals that the veteran is a Persian Gulf War 
veteran and was awarded various medals, but the medals do not 
denote combat participation.  The other evidence of record 
does not show that she engaged in combat with the enemy while 
in service. Therefore, the provisions of 38 U.S.C.A. § 
1154(b) are not for application in this case.

I.  Irritable bowel syndrome (stomach condition)

Service medical records reflect that the veteran was seen on 
one occasion in 1989 with complaints of stomach cramps with 
diarrhea.  Bowel sounds were normal.  The diagnosis was viral 
gastroenteritis.  From July 1991 until her separation in 
January 1992, the veteran's service medical records show that 
she was seen on multiple occasions with complaints of stomach 
cramps, nausea, vomiting and diarrhea.  Abdomen was soft and 
tender with increased active bowel sounds.  Diagnoses 
included gastritis, viral gastroenteritis, constant nausea, 
and possible dysfunctional uterine bleeding.  Zantac was 
prescribed.  On her January 1992 separation medical history 
form, the veteran reported that she had frequent indigestion.  
At her January 1992 separation examination, there were no 
findings or diagnoses of gastrointestinal disorders to 
include irritable bowel syndrome and evaluation of the 
abdomen was normal.

A December 1993 VA Persian Gulf War examination revealed that 
the veteran's complaints included intermittent diarrhea.  On 
evaluation, there were positive bowel sounds and the abdomen 
was soft and mildly tender.  The assessment included chronic 
diarrhea.  A January 1994 VA medical record noted that the 
veteran reported alternating loose stools and constipation.  
The assessment was most likely irritable bowel syndrome.  

At a February 1994 VA examination, the veteran reported 
watery diarrhea after her return from Saudi Arabia.  She 
reported she began having regular stools on an intermittent 
basis about 9 months ago, but that she experiences occasional 
lower abdominal cramping and watery diarrhea about 1 to 2 
times per week.  Diagnoses included watery diarrhea and 
diarrhea of unknown etiology.

An April 1997 VA examination noted that the veteran reported 
a history of irritable bowel syndrome since returning from 
the Persian Gulf and that she took Metamucil.  On evaluation, 
her abdomen was soft and nontender and there were bowel 
sounds present.  The diagnoses included irritable bowel 
syndrome.
   
As the veteran meets the definition of Persian Gulf veteran, 
the question is whether the claimed diarrhea is a 
"qualifying chronic disability" that became manifest either 
during her service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more thereafter.

Service medical records, including the January 1992 
separation examination, reflect no complaints, findings, or 
treatment for chronic diarrhea.  The veteran contended that 
she experienced stomach cramps and diarrhea following her 
return from the Persian Gulf.  The Board, therefore, 
concludes that the claimed disability did not become manifest 
during the veteran's service in the Southwest Theater of 
operations.  However, a diagnosis of irritable bowel syndrome 
has been given within the presumptive period.

According to 38 C.F.R. § 4.114, Diagnostic Code 7319, for 
irritable colon syndrome, provides a 10 percent rating for 
moderate irritable colon syndrome with frequent episodes of 
bowel disturbance with abdominal distress.  38 C.F.R. 
§ 4.114.

The evidence suggests that the veteran's symptoms wax and 
wane.  She has reported that she has attempted to control her 
symptoms with diet and over the counter medication.  The 
evidence shows that the veteran was diagnosed with chronic 
irritable bowel syndrome and reported diarrhea and abdominal 
discomfort approximately 2 times per week.  The Board 
concludes that these symptoms more nearly approximate a 10 
percent disability under Diagnostic Code 7319.  See 38 C.F.R. 
§§ 4.7.

Based on review of the evidence of record, the Board 
concludes that the evidence supports a grant of service 
connection for irritable bowel syndrome, claimed as stomach 
condition due to undiagnosed illness, under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

II.  Short-term memory loss

Service medical records show no findings, treatment, or 
diagnoses of memory loss.  At her January 1992 discharge 
examination, all findings were normal.  

At December 1993 VA Persian Gulf examination, the veteran 
complained of short-term memory loss.  There was no diagnosis 
of memory loss.  At a February 1994 VA systemic examination, 
the veteran complained of short-term memory loss.  Subjective 
short-term memory loss was noted.  The diagnoses included 
short-term memory loss, etiology unknown.  At a late February 
1994 VA mental disorder examination, it was noted that she 
was pursuing schooling to become a nurse and had recently 
passed her school term exams.  She reported short-term memory 
loss, such as misplacing things and forgetting tasks 
approximately 1 or 2 times per week.  The examiner stated 
that the veteran could not identify any precipating event for 
the short-term memory loss.  On evaluation, her concentration 
with serial 7's was good and her immediate, recent, and 
remote memory were good.  The diagnosis was no diagnosis, 
rule out somatization disorder vs. malingering.

During an April 1997 VA examination, there were no complaints 
of short-term memory loss.  On evaluation, the examiner 
stated that the veteran did not have short-term memory loss.  
The diagnoses included no evidence of short-term memory loss.

In several statements, the veteran contends that she has 
short-term memory loss which she related to her service in 
the Persian Gulf.  The veteran is competent as a lay person 
to report that on which she has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While there is 
information of record indicating that the veteran has a 
nursing degree, there is no evidence of record that she has 
specialized medical knowledge in the area of memory loss.  
Thus, the Board finds that the veteran is not competent to 
offer medical opinion as to cause or etiology of her reported 
memory loss.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Additionally, although short-term memory loss of unknown 
etiology was assessed in February 1994, it appears to be 
based on the veteran's report of such, as the examiner noted 
there was "subjective memory loss."  The United States 
Court of Appeals for Veterans Claims (CAVC) has determined 
that the history that the veteran provided does not transform 
that history into medical evidence.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Moreover, subsequent VA 
examinations in late February 1994 and April 1997 indicated 
that the veteran's memory testing was good and that there was 
no evidence of memory loss.  Therefore, the Board finds that 
there is no objective evidence of chronic short-term memory 
loss as a manifestation of undiagnosed illness.  Without 
objective indications of chronic disability due to memory 
loss, there is no basis for a claim as a Persian Gulf 
undiagnosed illness.

Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. § 1110 (West Supp. 2002).  A current disability is 
required to establish service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for undiagnosed illness 
manifested by short-term memory loss.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. 49 (1990).  Accordingly, the claim for 
service connection is denied.

III.  Joint and bone pain

Service medical records show complaints and treatment for 
back and knee pain.  Diagnoses included musculoskeletal back 
pain and patellofemoral syndrome.  At her January 1992 
discharge examination, all findings were normal.  There were 
no diagnoses of joint or bone pain disorders.  

A December 1993 VA Persian Gulf examination noted mild 
orthostasis.  Gait was normal.  A January 1994 VA medical 
record notes complaints of knee and shoulder arthralgias with 
vague complaints of past arthralgias.  At a February 1994 VA 
examination, the veteran complained of arthritis in her 
knees, ankles, wrist, elbows, shoulders, and back with aches, 
throbbing, and stiffness.  On examination, there was no 
swelling, no deformity, no loose motion, no subluxation of 
any joints.  There was crepitus in the shoulders but full 
range of motion.  The diagnosis was arthralgias.

During an April 1997 VA examination, the veteran complained 
of occasional muscle or joint pain in different places.  It 
was noted that there was no evidence of arthritis in any 
joint or any muscle disease.  No objective evidence of joint 
pathology was indicated.  The diagnoses included history of 
generalized ache, not specific to any muscle or joints, and 
no evidence of bone disease.  

The arthralgia and generalized aches have not been related to 
the veteran's service, nor is there any objective indication 
of chronic disability.  The veteran has registered 
complaints, but on physical examination there are no 
objective indicators disability.  Furthermore, although the 
veteran complains of arthritis, she does not have a diagnosis 
of arthritis.  The veteran is competent to report that she 
has pain in her joints, but presumptive service connection 
for joint pain as a manifestation of undiagnosed illness 
requires objective indications to support her report, and 
there is no such evidence in this case. 

The preponderance of the evidence is against entitlement to 
service connection for a disability manifested by joint or 
bone pain.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert, 1 Vet. App. 49 (1990).  
Accordingly, the claim for service connection is denied.

IV.  Lung condition with shortness of breath

Service medical records show complaints and diagnoses of 
allergies and hayfever.  There were no complaints, findings, 
or diagnoses of any lung condition.  In her January 1992 
medical history report, the veteran reported sinus problems.  
At her January 1992 discharge examination, evaluations of the 
sinus and lungs were normal.

A December 1993 VA Persian Gulf examination reported a 
diagnosis of asthma.  A chest x-ray revealed a suspicious 
right upper lobe apical infiltrate.  A January 1994 medical 
record shows that the veteran underwent a bronchoscopy of the 
right upper lobe.  The veteran denied shortness of breath, 
cough, dyspnea on exertion, or fluctuating weight.  It was 
noted that she occasionally smoked.  The assessment was right 
upper lobe infiltrate, mostly likely diagnosis was 
tuberculosis, even though the PPD test was negative.  She was 
placed in respiratory isolation.

At a February 1994 VA examination, it was noted that the 
veteran was seen with flu-like symptoms after service in 
Saudi Arabia.  She did not describe episodes of shortness of 
breath, dyspnea on exertion, or productive cough. A chest x-
ray revealed a right upper lobe infiltrate, which was 
suspicious for granulomatous disease.  Results of a 
transbronchial biopsy revealed no granuloma or acid-fast 
bacilli (AFB).  All PPDs have been negative.  There was no 
malignant disease process identified and the veteran denied a 
history of pneumonia.  AFB smears were negative.  It was 
noted that on radiograph, the illness appeared active.  The 
diagnoses included right upper infiltrate, etiology unknown, 
and normal pulmonary function. 

A March 1994 VA pulmonary clinic record showed that the 
veteran was off the medication for tuberculosis and denied 
cough, fever, or night sweats.  Lungs were clear and right 
upper lobe infiltrate resolved.  The assessment included 
right upper lobe infiltrate-clear and no evidence of 
pulmonary tuberculosis.

At an April 1997 VA examination, her lungs were clear to 
percussion and auscultation and her pulmonary function tests 
were completely normal.  The examiner noted that the veteran 
did not have shortness of breath or dry mouth.  The diagnoses 
included history of right upper lobe lung nodule, negative 
1993 bronchoscopy, and normal pulmonary function tests.

The veteran is competent to report that she experiences 
shortness of breath, however, service connection on a 
presumptive basis for shortness of breath as a manifestation 
of undiagnosed illness requires objective indications of such 
a condition.  Such objective indications are utterly lacking 
in this case.  She has had a lung infiltrate that resolved 
and is not, therefore, an objective indicator of chronic 
disability.  Her pulmonary function tests have been normal, 
and she, in fact, routinely denies shortness of breath.  

The preponderance of the evidence is against entitlement to 
service connection for a lung condition with shortness of 
breath.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert, 1 Vet. App. 49 (1990).  
Accordingly, the claim for service connection is denied.

V.  Fatigue

Service medical records show no findings, treatment, or 
diagnoses of fatigue or chronic fatigue syndrome.  At her 
January 1992 discharge examination, all findings were normal.

At a December 1993 VA Persian Gulf examination, the veteran 
reported malaise and that she felt tired.  Questionable 
Persian Gulf Syndrome was noted.  A January 1994 VA medical 
record noted complaints of mild fatigue.  At February 1994 VA 
examinations, the veteran's complaint of fatigue was noted.  
The veteran underwent several work-ups as noted above.  A 
systemic evaluation indicated there was no anemia.

An April 1997 VA examination revealed no complaints, 
findings, or diagnosis of fatigue or chronic fatigue 
syndrome.

There have been no objective indicators of a chronic 
disability manifested by fatigue, and chronic fatigue 
syndrome has not been diagnosed.  Accordingly, the 
preponderance of the evidence is against service connection 
for the claimed condition.

VI.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  66 Fed. Reg. 45,620.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate her claim by a Board 
remand, multiple supplemental statements of the case and 
letters.  In particular, a May 2001 letter and a July 2002 
supplemental statement of the case notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  She was advised that it was her responsibility to 
either send medical treatment records from her private 
physician regarding treatment for her claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for her.  The veteran was also asked to 
advise VA if there were any other information or evidence she 
considered relevant to her claim so that VA could help her by 
getting that evidence.  She was also advised what evidence VA 
had requested and that a VA examination would be scheduled 
for her.  The veteran did not respond.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the veteran's service medical 
records and VA clinical records as well as scheduled her for 
examinations.  The veteran was offered the opportunity to 
submit additional evidence in support of her claim; however, 
she did not respond.

The Board acknowledges that the veteran appeared for VA 
examinations in 1994 and 1997; however, the veteran canceled 
scheduled VA examinations in June 1998.  In its May 1998 
Remand, the Board ordered further examinations in order to 
aid the veteran in development of her claim.  Although 
additional examinations were scheduled in September 1998, 
these were canceled by the VAMC based on information that the 
veteran withdrew her claim.  VA has sent additional 
information and letters to the veteran requesting additional 
evidence.  However, there has been no response from or 
contact with the veteran since she requested rescheduling of 
her examinations in June 1998.  Even the veteran's 
representative, in a January 2000 statement, reported that 
they had no contact with the veteran since March 1998.  The 
letters and timely notice of the examination are presumed to 
have been sent to the veteran at her most recent address of 
record.  See also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  
The record does not contain any report of new address and 
none of the documents have been returned by the U.S. Post 
Office as undeliverable.

In order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 
260, 264 (1991).  CAVC has held that although the VA is 
required by statute and case law to assist veterans in the 
development of claims, the duty to assist is not always a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  When, as here, a claimant fails to report for an 
examination in conjunction with a claim for compensation, the 
claim shall be adjudicated on the evidence of record.  38 
C.F.R. § 3.655.  A claimant must be prepared to meet his or 
her obligations by cooperating with VA's efforts to provide 
an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  See 
Olson v. Principi, 3 Vet. App. 480 (1992).  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish her claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   



ORDER

Service connection for irritable bowel syndrome is granted.  
Service connection for short-term memory loss due to 
undiagnosed illness is denied.  Service connection for a 
disability manifested by joint and bone pain due to 
undiagnosed illness is denied.  Service connection for a lung 
condition with shortness of breath due to undiagnosed illness 
is denied.  Service connection for fatigue due to undiagnosed 
illness is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

